I cannot agree in the construction put upon the concluding sentence of § 4280. I think the phrase "occurrence of the injury" was intended to mean the happening of the accident as distinguished from any subsequent effect of it. That construction of course is less desirable from the standpoint of the remedial purpose of the act than the one put upon it in the majority opinion. But if there is a defect in the law, I think it is of such a character that we should leave it for the legislature to remove it. In other words, it seems to me a case for reaching the obviously desirable end by legislative amendment rather than by judicial construction.